Fourth Court of Appeals
                                    San Antonio, Texas
                                         October 31, 2016

                                       No. 04-16-00284-CV

                              TERRACON CONSULTANTS, INC.,
                                       Appellant

                                                 v.

                        ROMA INDEPENDENT SCHOOL DISTRICT,
                                     Appellee

                     From the 381st Judicial District Court, Starr County, Texas
                                    Trial Court No. DC-14-289
                            Honorable Jose Luis Garza, Judge Presiding


                                          ORDER
Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice

        This appeal is at issue before this court. One or more of the issues pending in this appeal
are similar to the issues in Bruington Eng’g, Ltd. v. Pedernal Energy, L.L.C., 456 S.W.3d 181,
189-90 (Tex. App.—San Antonio 2014, pet. granted) (Bruington II), which is currently pending
before the Texas Supreme Court in Cause No. 15-0123. Because the Supreme Court’s resolution
of the Bruington II appeal may have an impact on the present cause, this court has determined
that abating this appeal pending a decision by the Supreme Court will likely achieve the greatest
judicial efficiency. Accordingly, this appeal is ABATED. For administrative purposes, this
appeal will be treated as a closed case, unless and until appellant files a motion requesting its
reinstatement following the Texas Supreme Court’s resolution of the issue(s) in Bruington II.

           It is so ORDERED on October 31, 2016.

                                                      PER CURIAM


           ATTESTED TO: _______________________________
                        Keith E. Hottle
                        Clerk of Court